PER CURIAM.
We initially accepted review of Nationsbank v. Ziner, 726 So.2d 364 (Fla. 4th DCA 1999), based on alleged express and direct conflict with our decision in Morales v. Sperry Rand Corp., 601 So.2d 538 (Fla.1992). See art. V, § 3(b)(3), Fla. Const. Upon further consideration, we find that jurisdiction was improvidently granted in this case. Accordingly, we hereby dismiss review of this cause.
It is so ordered.
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE, LEWIS and QUINCE, JJ., concur.